      Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 1 of 9



 1   Derek W. Loeser (admitted pro hac vice)       Lesley Weaver (Cal. Bar No.191305)
     KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
 2   1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
     Seattle, WA 98101                             Oakland, CA 94607
 3   Tel.: (206) 623-1900                          Tel.: (415) 445-4003
     Fax: (206) 623-3384                           Fax: (415) 445-4020
 4   dloeser@kellerrohrback.com                    lweaver@bfalaw.com
 5

 6   Plaintiffs’ Co-Lead Counsel
 7   Additional counsel listed on signature page
 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
10

11
     IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
12   PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC
13
     This document relates to:                      PLAINTIFFS’ RESPONSE TO
14                                                  STATEMENT IN SUPPORT OF
     ALL ACTIONS                                    FACEBOOK’S ADMINISTRATIVE
15                                                  MOTION TO FILE UNDER SEAL
16                                                  Judge: Hon. Vince Chhabria and
                                                    Hon. Jacqueline Scott Corley
17                                                  Courtroom: 4, 17th Floor
18

19

20

21

22

23

24

25

26

27

28
       Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 2 of 9



 1          Pursuant to Civil Local Rule 7-11, Plaintiffs submit this response to the Statement in
 2   Support of Facebook, Inc.’s Administrative Motion to File Under Seal (“Administrative Motion”
 3   or “Admin. Mot.”), Dkt. No. 700, and respectfully request the Court strike portions of the
 4   Declaration of Alexander H. Southwell in Support of Facebook’s Administrative Motion to File
 5   Under Seal (“Southwell Declaration” or “Southwell Decl.”), Dkt. No. 700-1.
 6          Plaintiffs take no position at this time regarding whether the Court should seal the
 7   information Facebook identifies as confidential. Nevertheless, Plaintiffs file this response for two
 8   reasons. First, Facebook seeks to import the privilege afforded discussions that occur during
 9   settlement mediation into the parties’ disclosures during discovery mediation. Such
10   communications are not privileged, and that the communications were made to Plaintiffs during
11   discovery mediation is not an appropriate ground for confidentiality.
12          Second, the Southwell Declaration contains self-serving assertions that are not statements
13   of fact. Specifically, Mr. Southwell purports to state as fact contested issues about the App
14   Developer Investigation (“ADI”) that he participated in as Facebook’s outside counsel, including
15   Facebook’s reason for initiating the ADI. Mr. Southwell is not qualified to provide a declaration
16   on Facebook’s state of mind, nor are these assertions relevant to Facebook’s Administrative
17   Motion. The self-serving statements are, however, directly relevant to the parties’ ongoing ADI
18   dispute and are contradicted by the Court’s initial view that the ADI is not entirely confidential.
19   The statements are also contradicted by Facebook’s public statements identifying the ADI’s
20   purpose. See, e.g., Melamed Decl., Exs. A-C. Thus, the offending portions of the Southwell
21   Declaration, ¶¶ 2-6, should be stricken.
22          A.      “Mediation Privilege” Does Not Apply to the Parties’ Communications
                    Regarding Discovery Disputes
23

24          Facebook’s Administrative Motion asserts that certain information it communicated to
25   Plaintiffs during discovery is subject to mediation privilege, is confidential, and should be
26   permanently sealed. Dkt. No. 700 at 2. This assertion improperly transposes the privilege
27   afforded mediation discussions concerning settlement onto the parties’ ongoing efforts to mediate
28
     PLTFS’ RESP. TO ADMIN. SEALING                    1                                     MDL NO. 2843
     MOT.                                                                     CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 3 of 9



 1   certain discovery disputes.
 2          The mediation privilege as commonly understood applies solely to settlement discussions.
 3   28 U.S.C. § 652(d) requires district courts to adopt provisions providing for the confidentiality of
 4   alternative dispute resolution, which this Court has done in ADR L.R. 6-12. Those provisions,
 5   however, concern mediation as a “flexible, non-binding, confidential process in which a neutral
 6   person (the mediator) facilitates settlement negotiations.” ADR L.R. 6-1. Similarly, Federal Rule
 7   of Evidence 408 prohibits the use of settlement offers to prove or disprove the validity or amount
 8   of a disputed claim or for impeachment. It, too, only addresses settlement negotiations.
 9          So, too, do each of the cases Facebook cites for the proposition that “[c]ourts routinely
10   seal confidential information revealed in mediation pursuant to the mediation privilege.” Admin.
11   Mot. at 3. See Facebook, Inc. v. ConnectU, Inc., 2008 WL 11357787, at *3 (N.D. Cal. July 2,
12   2008) (allowing a confidential settlement to remain privileged because it “‘serves a sufficiently
13   important public interest’”) (citation omitted).1 Though Facebook quotes ConnectU as holding
14   there is a “‘very low or nonexistent’ presumption of public access to information revealed in
15   mediation,” Admin. Mot. at 3, it omits that this statement was specifically made regarding “the
16   necessity for secrecy in settlement terms and negotiations.” Id. at *3 (emphasis added).
17          Without explanation, Facebook seeks to graft the protections afforded settlement
18   negotiations onto disclosures to Plaintiffs during discovery dispute negotiations. This Court’s
19   standing order requires that submissions of discovery disputes “provide each party’s final
20   proposed compromise[.]” Civ. Standing Order for Mag. Judge Jacqueline Scott Corley at 4.
21   Information provided to an adversary and that is required to be provided to the Court is
22   definitionally not privileged.
23          Nor is it necessarily confidential. As Judge Chhabria stated during the June 24, 2021
24
     1
25     See also Microsoft Corp. v. Suncrest Enter., 2006 WL 929257, at *2 (N.D. Cal. Jan. 6, 2006)
     (mediation privilege applies to discussions during mediation aimed at settlement); Folb v. Motion
26   Picture Industry Pension & Health Plans, 16 F. Supp. 2d 1164, 1167, 1180 (C.D. Cal. 1998)
27   (mediation privilege applies to settlement negotiations); cf. In re Global Equity Mgmt. (SA) Party
     Ltd., 2020 WL 4732210, at *1 (N.D. Cal. Aug. 15, 2020) (mediation discussions of fees and costs
28   are privileged).
     PLTFS’ RESP. TO ADMIN. SEALING                   2                                     MDL NO. 2843
     MOT.                                                                    CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 4 of 9



 1   hearing in this case: “[T]he issue of confidentiality, when we are talking about mediating
 2   discovery disputes, is just so much less of a big deal. It just doesn’t seem like a big deal at all to
 3   me.” June 24, 2021 Hr’g. Tr. 20:23-21:1. Thus, the mere fact that the information Facebook
 4   seeks to seal was disclosed during discovery mediation is not an adequate ground for sealing.
 5           Facebook has provided an alternative ground for sealing: that the information reveals
 6   aspects of Facebook’s ADI investigation. Admin. Mot. at 4. Plaintiffs disagree that the ADI
 7   investigation is, as Facebook asserts, privileged or confidential, and that issue is the subject of
 8   separate briefing to the Court. Dkt. Nos. 611, 613, 615, 699. Plaintiffs do not take issue with
 9   Facebook sealing information that would reveal purportedly confidential aspects of the ADI
10   investigation pending the Court’s resolution of the threshold issue—whether the ADI
11   investigation is subject to work-product protection.
12           B.     The Court Should Strike ¶¶ 2-6 of the Southwell Declaration Because They
                    Have No Bearing on the Administrative Motion
13

14           Paragraphs 2-6 of the Southwell Declaration should be stricken. They do not address
15   grounds for filing under seal, but rather reflect self-serving hearsay and legal conclusions
16   regarding whether the ADI itself was subject to privilege. Whether and, if so, the extent to which
17   the ADI is privileged has been the subject of extensive briefing by the parties. See Dkt. Nos. 611,
18   613, 615, 699. The Court has already indicated that, at a minimum, certain facts regarding the
19   ADI are discoverable (see April 6, 2021 Hr’g Tr. 24:15-25:7), directly contradicting the self-
20   serving assertions made in the Southwell Declaration. Facebook should not be permitted to
21   submit argument, disguised as a declaration, purporting to identify “facts” regarding the purpose
22   of the ADI or the manner in which it was conducted in support of its Administrative Motion to
23   seal.
24           The Southwell Declaration purports to identify the reason Facebook initiated the ADI.
25   Southwell Decl. ¶ 2. It purports to identify the reason Facebook retained Gibson Dunn and the
26   role it played on the ADI. Id. ¶¶ 3-4. It purports to discuss the method for devising the manner in
27   which the ADI proceeded. Id. ¶ 5. And it purports to state that Facebook has taken steps to keep
28
     PLTFS’ RESP. TO ADMIN. SEALING                     3                                     MDL NO. 2843
     MOT.                                                                      CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 5 of 9



 1   the ADI privileged and highly confidential. Id. ¶ 6. None of these assertions bear on whether
 2   Facebook’s Administrative Motion should be granted. Indeed, since Facebook has disclosed to
 3   Plaintiffs and the Court the information it seeks to seal, discussions of the purportedly privileged
 4   purpose of the ADI are irrelevant.
 5          Nor should these assertions be taken as truth. For example, Mr. Southwell asserts that
 6   Facebook initiated the ADI because it “anticipated it would have to respond to known and
 7   expected legal challenges.” Southwell Decl. ¶ 2. This assertion illuminates the impropriety of his
 8   declaration in this context. Mr. Southwell cannot speak with personal knowledge about the
 9   reason Facebook initiated the ADI; his knowledge is limited to what he was told by Facebook.
10   Moreover, Mr. Southwell’s hearsay is contradicted by Facebook’s public statements about the
11   ADI investigation.
12          On March 21, 2018, Mark Zuckerberg posted “an update on the Cambridge Analytica
13   situation.” Melamed Decl., Ex. A. Mr. Zuckerberg stated that Facebook initiated the ADI
14   because Facebook owed a duty to its users. “We have a responsibility to protect your data, and if
15   we can’t then we don’t deserve to serve you. I’ve been working to understand exactly what
16   happened and how to make sure this doesn’t happen again.” He continued by discussing the steps
17   involved in the ADI and informed users that Facebook “will learn from this experience to secure
18   our platform further and make our community safer for everyone going forward.”2
19          On May 14, 2018, VP of Product Partnerships Ime Archibong posted “An Update on Our
20   App Investigation and Audit.” Melamed Decl., Ex. B. Like Mr. Zuckerberg, Mr. Archibong
21   stated that the ADI was about reassuring Facebook’s users. “There is a lot more work to be done
22   to find all the apps that may have misused people’s Facebook data—and it will take time,” Mr.
23   Archibong wrote. “We are investing heavily to make sure this investigation is as thorough and
24   timely as possible. We will keep you updated on our progress.” A promise to keep users updated
25   on the ADI’s progress is inconsistent with an assertion of privilege (or confidentiality).
26

27   2
      Later posts make clear that Zuckerberg was discussing the ADI. E.g., Ex. B (“Here is an update
28   on the app investigation and audit that Mark Zuckerberg promised on March 21.”).
     PLTFS’ RESP. TO ADMIN. SEALING                    4                                     MDL NO. 2843
     MOT.                                                                     CASE NO. 18-MD-02843-VC-JSC
          Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 6 of 9



 1             And on September 20, 2019, Facebook provided the promised update. Melamed Decl.,
 2   Ex. C. Mr. Archibong continued to discuss the ADI in the context of business, not litigation,
 3   purposes. “We promised that we would review all of the apps that had access to large amounts of
 4   information before we changed our platform policies in 2014. . . . Our review helps us to better
 5   understand patterns of abuse in order to root out bad actors among developers.” Neither Mr.
 6   Zuckerberg’s nor Mr. Archibong’s public statements indicated that Facebook initiated the ADI to
 7   address known or expected legal challenges.3
 8             In sum, Mr. Southwell does not declare true and correct facts. He improperly submits
 9   argument regarding the underlying dispute between the parties addressed in a separate motion,
10   and his argument is directly contradicted by Facebook’s public statements. If the Court does not
11   strike ¶¶ 2-6 of the Southwell Declaration, it should consider permitting Plaintiffs to pursue
12   discovery from Mr. Southwell concerning the purported facts he sets forth, since he has now
13   attempted to insert himself as a fact witness in these proceedings.
14

15       Dated: July 13, 2021                               Respectfully submitted,

16       KELLER ROHRBACK L.L.P.                             BLEICHMAR FONTI & AULD LLP

17       By:    /s/ Derek W. Loeser                         By:    /s/ Lesley E. Weaver
                Derek W. Loeser                                    Lesley E. Weaver
18
         Derek W. Loeser (admitted pro hac vice)            Lesley E. Weaver (SBN 191305)
19       Cari Campen Laufenberg (admitted pro hac vice)     Anne K. Davis (SBN 267909)
         David Ko (admitted pro hac vice)                   Matthew S. Melamed (SBN 260272)
20       Adele A. Daniel (admitted pro hac vice)            Angelica M. Ornelas (SBN 285929)
         Benjamin Gould (SBN 250630)                        Joshua D. Samra (SBN 313050)
21       1201 Third Avenue, Suite 3200                      555 12th Street, Suite 1600
         Seattle, WA 98101                                  Oakland, CA 94607
22       Tel.: (206) 623-1900                               Tel.: (415) 445-4003
         Fax: (206) 623-3384                                Fax: (415) 445-4020
23       dloeser@kellerrohrback.com                         lweaver@bfalaw.com
         claufenberg@kellerrohrback.com                     adavis@bfalaw.com
24       dko@kellerrohrback.com                             mmelamed@bfalaw.com
         adaniel@kellerrohrback.com                         aornelas@bfalaw.com
25       bgould@kellerrohrback.com                          jsamra@bfalaw.com

26   3
       Even statements by Facebook’s counsel in this action, one of Mr. Southwell’s colleagues,
     undercut his contention. In an April 6, 2021 hearing before the Court, Facebook’s counsel stated
27   that ADI “was set up for the reason you said[,] because we wanted to assure our users that the
     platform, you know, was safe and had been safe in the past.” April 6, 2021 Hr’g. Tr. 22:25-23:3.
28
     PLTFS’ RESP. TO ADMIN. SEALING                    5                                    MDL NO. 2843
     MOT.                                                                    CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 7 of 9



 1    Christopher Springer (SBN 291180)
      801 Garden Street, Suite 301
 2    Santa Barbara, CA 93101
      Tel.: (805) 456-1496
 3    Fax: (805) 456-1497
      cspringer@kellerrohrback.com
 4

 5    Plaintiffs’ Co-Lead Counsel
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLTFS’ RESP. TO ADMIN. SEALING       6                               MDL NO. 2843
     MOT.                                                  CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 8 of 9



 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Lesley E. Weaver, attest that concurrence in the filing of this document has been
 3   obtained from the other signatories. I declare under penalty of perjury that the foregoing is true
 4   and correct.
 5          Executed this 13th day of July, 2021, at Oakland, California.
 6

 7                                                 /s/ Lesley E. Weaver
                                                   Lesley E. Weaver
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLTFS’ RESP. TO ADMIN. SEALING                                                         MDL NO. 2843
     MOT.                                                                    CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 702 Filed 07/13/21 Page 9 of 9



 1                                     CERTIFICATE OF SERVICE
 2          I, Lesley E. Weaver, hereby certify that on July 13, 2021, I electronically filed the
 3   foregoing with the Clerk of the United States District Court for the Northern District of California
 4   using the CM/ECF system, which shall send electronic notification to all counsel of record.
 5

 6                                                /s/ Lesley E. Weaver
                                                  Lesley E. Weaver
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                            MDL No. 2843
     PLTFS’ RESP. TO ADMIN. SEALING MOT.                                    CASE NO. 518-MD-02843-VC-JSC
